Exhibit 10.76

HANSEN MEDICAL DEUTSCHLAND GMBH

April 12, 2011

Dr. Roland A. Peplinski

Dear Roland:

You and Hansen Medical Deutschland GmbH (the “Company”) entered into an
Employment Agreement dated as of February 28, 2009 (by you) and March 3, 2009
(by the Company). In order to clarify your annual variable compensation
opportunity, you and the Company agree that Section 5(3) of the Employment
Agreement is hereby amended and restated in its entirety as follows:

(3) Annual Variable Compensation. The company will agree with the Employee on
quarterly targets and goals that are agreed to at the beginning of each calendar
year and subject to quarterly review and which may be based on sales of the
Company’s products and/or services, orders, revenues, deferred revenue, profits,
margin, procedures performed, number of units sold, or any other sales, revenue
or profit-based metrics. Employee’s annual variable compensation opportunity may
be expressed as a percentage of one or more of the foregoing metrics (with or
without any threshold or maximum), in relation to increases in one or more of
the foregoing metrics and/or as a bonus if a stated goal is achieved. If no
agreement can be reached on objectives the employer shall decide as appears just
to him. The respective written agreement in force on the objectives forms part
of the contract of employment. If an employee’s employment is terminated during
the calendar year the bonus payment is payable pro rata temporis. In the event
of an unjustified termination of employment on the part of the employee or a
dismissal without notice any bonus payment is forfeited. The bonus payment shall
be reduced proportionally for times the employer is released from his obligation
to pay remuneration, e.g. due to permanent disability or suspension of the
employment relationship. As far as the employer effects deductions they shall be
offset against bonus payment. For excess payments the employer is granted a
contractual claim to repayment covering the amount overpaid.

* * * * *



--------------------------------------------------------------------------------

Except as expressly set forth above, the Employment Agreement will remain in
effect without change.

You may indicate your agreement with this amendment of the Employment Agreement
by signing and dating the enclosed duplicate original of this letter agreement
and returning it to me. This letter agreement may be executed in two
counterparts, each of which will be deemed an original, but both of which
together will constitute one and the same instrument.

 

Very truly yours,

Hansen Medical Deutschland GmbH

By:

 

/s/ Peter Osborne

Title:  Interim CFO

Hansen Medical Inc.

Parent Company to Hansen Medical

Deutschland GmbH

(A Wholly Owned Subsidiary)

 

Accepted and agreed to:

/s/ Dr. Roland A. Peplinski

 

Dr. Roland A. Peplinksi

Dated: April 12, 2011